TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-05-00468-CR




                               Clarence Macvey Donald, Appellant


                                                   v.


                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-04-205413, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Clarence Donald seeks to appeal from the district court’s order dismissing the above

cause on the State’s motion after a new indictment was filed. Generally, we have criminal appellate

jurisdiction only when there has been a judgment of conviction. See Workman v. State, 343 S.W.2d
446, 447 (Tex. Crim. App. 1961). We do not have jurisdiction except as expressly granted to us by

law. See Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991); McKown v. State, 915
S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.). We have found no statute that vests this

Court with jurisdiction over a defendant’s direct appeal from a trial court’s order granting the State’s

pretrial motion to dismiss an indictment or information.
              The appeal is dismissed.




                                           __________________________________________

                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: August 25, 2005

Do Not Publish




                                              2